Elliott, J.
The appellee insists that there is no bill of exceptions in the record. On the back of the bill is written : “ Tendered to me for approval and signature, March 15th, 1886.” This is not sufficient. The statute in express terms requires that “the date of the presentation shall be stated in the bill of exceptions.” R. S. 1881, section 629. It has been expressly decided that a statement on the margin or on the back of the bill is not sufficient. Orton v. Tilden, 110 Ind. 131 (139).
Judgment affirmed.